Citation Nr: 1207234	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  06-19 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right testicle disability, to include as secondary to service-connected left testicular atrophy with peyronie's disease.

2.  Entitlement to service connection for a prostate disability, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for a left foot and toes disability, to include as secondary to service-connected diabetes.

4.  Entitlement to an increased rating for hiatal hernia with diverticulitis, currently rated 10 percent disabling.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to December 1957 and from October 1961 to July 1981.

These matters come before the Board of Veterans' Appeals (Board) from August 2005 and September 2008 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the August 2005 decision, the RO denied entitlement to service connection for prostate cancer.  In the September 2008 decision, the RO denied entitlement to service connection for deterioration of the right testicle and a left foot/toe disability and denied entitlement to an increased rating in excess of 10 percent for hiatal hernia with diverticulitis.

In his June 2008 substantive appeal (VA Form 9), the Veteran requested a hearing before a Decision Review Officer (DRO) at the RO.  In January 2012, he withdrew his hearing request.

In November 2009, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In December 2009, the Board remanded the issue of entitlement to service connection for a prostate disability for further development and remanded the issues of entitlement to service connection for a left foot and toes disability and entitlement to an increased rating for hiatal hernia with diverticulitis for issuance of a statement of the case.

The issues of entitlement to service connection for a left foot and toes disability, entitlement to an increased rating for hiatal hernia with diverticulitis, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had symptoms of a right testicle disability in service and there is post-service continuity of symptomatology demonstrating a nexus between the current right testicle disability and the in-service symptoms.

2.  The Veteran's current prostate disability is not the result of an in-service disease or injury and is not etiologically related to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right testicle disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The criteria for service connection for a prostate disability are not met.  38 U.S.C.A. §§ 1110, 1113(b), 1131, 5107(b); 38 C.F.R. §§ 3.303, 3.307, 3.309(e), 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

As the Board is granting the claim for service connection for a right testicle disability, the claim is substantiated, and there are no further VCAA duties as to that issue.   

With regard to the claim for service connection for a prostate disability, under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In letters dated in December 2004 and June 2008, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection for a prostate disability on a presumptive (due to herbicide exposure) and non-presumptive basis, respectively.  The December 2004 letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).
For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  Nevertheless, the December 2004 letter complied with this requirement.  

The Veteran has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in a March 2006 letter. 

There was a timing deficiency in that the March 2006 and June 2008 letters were sent after the initial adjudication of the claim for service connection for a prostate disability.  These timing deficiencies were cured by readjudication of the claim in a May 2008 statement of the case and an August 2011 supplemental statement of the case, respectively.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).
 
The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA obtained the Veteran's service treatment records, pertinent service personnel records, and all of the identified post-service VA treatment records and private medical records.  In addition, he was afforded a VA examination for a prostate disability.

In its December 2009 remand, the Board instructed the agency of original jurisdiction (AOJ) to, among other things: ask the Veteran to provide information concerning the circumstances (e.g. times, places, assigned duties) surrounding his alleged exposure to herbicides in Thailand; ask the Veteran to identify any post-service treatment for a reproductive system disability since 2000 and complete authorizations for VA to obtain any identified private treatment records; obtain any additional treatment records identified by the Veteran not already in his claims file; obtain the Veteran's complete service personnel records; attempt to verify any herbicide exposure during the Veteran's service in Thailand, to include requesting such verification from the U.S. Army and Joint Services Records Research Center (JSRRC); and schedule the Veteran for a VA examination to obtain an opinion as to the etiology of his current prostate disability.   

The AOJ sent the Veteran a letter dated in December 2009 and asked him to provide detailed information (i.e. times, places, unit served, and duties performed) concerning his alleged exposure to herbicides in service, provide the location and dates of any treatment received for a reproductive system disability since 2000, and complete authorizations for VA to obtain any identified private medical treatment.  The Veteran did not respond to this letter.  

Furthermore, the AOJ obtained the Veteran's service personnel records and attempted to verify his alleged exposure to herbicides in service (including by sending a request to the JSRRC).  A VA examination was conducted in June 2011 and an opinion was obtained as to the etiology of the Veteran's current prostate disability.  Thus, the AOJ substantially complied with all of the Board's December 2009 remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless certain additional conditions are met.  38 C.F.R. § 3.310(b).  Because service connection is not being granted on the basis of aggravation by a service-connected disability, it is not necessary to determine which version of the regulation is applicable.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected even though there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease,  ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Notwithstanding the foregoing presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Right Testicle Disability

Medical records, including an April 2011 VA examination report, reveal that the Veteran has been diagnosed as having atrophy of the right testicle.  Thus, a current right testicle disability has been demonstrated.

There is also evidence of in-service right testicle symptoms and of a continuity of symptomatology linking those symptoms to the current right testicle disability.

Service treatment records reflect that examination of the right testicle in February 1976 revealed that it was descended and of normal size and consistency.  There is no clinical evidence of any reports of or treatment for right testicle problems in the service treatment records and the Veteran's April 1981 separation examination did not reveal any right testicle abnormalities.

VA examination reports dated in September 1981 and April 2005 indicate that examination revealed that the right testicle was 4 centimeters by 4 centimeters in size and "very soft"/"softer than normal."

A June 2008 VA treatment record reveals that the Veteran reported a small right testicle.  Examination revealed atrophy of the right testicle.  A diagnosis of an atrophic right testicle was provided.

In an August 2008 statement, the Veteran reported that the deterioration of his right testicle began at the time he was discharged from service in 1981.  He noted the September 1981 VA examination report which reflected a very soft right testicle.

A September 2008 VA examination report indicates that the Veteran reported that his right testicle was small at the time he was discharged from service in 1981 and that he again noticed this problem in 2000.  Examination revealed that the right testicle was two thirds the size of a normal testicle and soft in consistency.  The Veteran was diagnosed as having a moderate atrophic right testicle.

The physician who conducted the September 2008 VA examination opined that the Veteran's right testicular atrophy was not caused by, related to, or aggravated by his service-connected left testicular atrophy and peyronie's disease.  He reasoned that there was no medical relationship such that a left atrophic testicle would cause right testicle deterioration.  Also, there was no medical nexus between the Veteran's temporary peyronie's disease in 1975, which was of 6 months duration, and right testicular deterioration.  Rather, it was a known medical fact that radiation of the prostate gland with prostate seeding and hormonal therapy as treatment measures for prostate cancer could cause testicular changes.

The examiner further reasoned that there was no documentation of any right testicular changes in the Veteran's service treatment records and that the April 2005 VA examination report revealed that the right testicle was softer than normal, but there was no mention as to whether there was any change in the size of the testicle.  Overall, there was no medical documentation to support the Veteran's report of right testicular deterioration following his discharge from service.

In a September 2009 statement, the Veteran's wife reported that she and the Veteran were married in March 1996 and that at that time, the Veteran's right testicle was small.  Their sex life gradually deteriorated as his right testicle became atrophied over the course of the 6 years prior to his being diagnosed as having prostate cancer.

In his September 2009 substantive appeal (VA Form 9), the Veteran reported that at the time he was discharged from service his right testicle was soft and spongy.  In other words, he experienced right testicle problems long before his prostate cancer.

The April 2011 VA examination report and a June 2011 VA examination report indicate that the Veteran reported that his right testicle began to atrophy between 2000 and 2005.  Examination revealed right testicular atrophy.

The examiner who conducted the April 2011 VA examination noted that the right testicle was described as soft and 4 centimeters by 4 centimeters in service and he opined that this was normal.  No further explanation or reasoning for this opinion was provided.  

The examiner further explained that the Veteran had received radiation and hormone shots in 2005 for prostate cancer and that such treatment could clearly cause testicular atrophy.  A diagnosis of atrophy of the right testicle was provided and the examiner noted that there was no mention of the existence of such atrophy until two years following the Veteran's hormone treatment.

In a September 2011 statement, the Veteran again noted that his right testicle was found to be soft during the September 1981 VA examination and that his right testicle problems had been ongoing for 25 years.  Although they may have been partly caused by his prostate cancer, they began in 1981.

Although the September 2008 VA examination only contains an opinion as to whether the Veteran's right testicle disability was related to his service-connected left testicle disability and no explicit opinion was provided as to whether the disability was directly to service, the rationale provided by the examiner alludes to a conclusion that no such relationship to service existed.  For example, the examiner reasoned that there was no documentation of any right testicular changes in the Veteran's service treatment records and that there was no medical documentation to support his report of right testicular deterioration following his discharge from service.

To the extent that the September 2008 VA examiner opined that the Veteran's right testicle disability was not related to service and to the extent that he acknowledged and discounted the Veteran's report of right testicular problems ever since service, these conclusions are inadequate and of no probative value because the examiner did not acknowledge of discuss the finding of a "very soft" right testicle during the September 1981 VA examination.

Furthermore, the examiner's conclusions were essentially entirely based on a lack of clinical documentation of right testicle problems in service or for many years after service.  A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

The opinion of the examiner who conducted the April 2011 VA examination that a soft testicle of 4 centimeters by 4 centimeters  is normal was an apparent reference to the findings made during the September 1981 VA examination.  However, this opinion was not accompanied by any explanation or reasoning and is also of no probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

In sum, there is evidence of a current right testicle disability and the Veteran has reported right testicle problems at the time he was discharged from service and ever since  that time.  The Veteran is competent to report symptoms of a right testicle disability as well as a continuity of symptomatology.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337. 

The Veteran underwent a double hernia operation in service.  His left testicle subsequently atrophied and he has already been granted service connection for that disability.  He also underwent a bilateral vasectomy at that time.  

The Veteran's right testicle was found to be of normal size and consistency during service in February 1976, there is no clinical evidence of any reports of or treatment for right testicle problems in his service treatment records, and his April 1981 separation examination did not reveal any right testicle abnormalities.  Furthermore, the Veteran apparently reported during the April 2011 VA examination that his right testicle began to atrophy between 2000 and 2005.

Nevertheless, the Veteran reported that he experienced right testicle problems at the time of his separation from service and ever since that time, his testicle was found to be "very soft" within 2 months of his separation from service during the September 1981 VA examination, there is no evidence to explicitly contradict his reports, and his reports are generally consistent with the evidence of record.  

At the very least, the evidence is in relative equipoise as to whether the Veteran has experienced right testicle problems ever since service.  Thus, the Board finds that his reports as to a continuity of right testicle symptomatology since service are credible.

As there is evidence of a current right testicle disability and of a continuity of symptomatology since service, and resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for the currently diagnosed right testicle disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.

Prostate Disability

Medical records reveal that the Veteran has been diagnosed as having various prostate disabilities.  For example, an April 2007 VA outpatient treatment note indicated a diagnosis of prostate cancer.  Thus, a current prostate disability has been demonstrated.

The Veteran has contended on numerous occasions that he was exposed to herbicides while serving in Thailand during the Vietnam War.  For example, in his November 2004 claim (VA Form 21-4138) and May 2006 notice of disagreement, he reported that he served as a computer officer in Thailand from August 1965 to August 1966.  During that time, he visited every military installation in Thailand and supervised automation projects that provided support for Agent Orange storage, ordinance loading, delivery systems, and recovery/abort procedures.

The Veteran is competent to report potential herbicide exposure.  However, his reports must be weighed against the objective evidence and their credibility must be assessed.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337. 

VA has adopted specific procedures to determine whether a veteran was exposed to herbicides in Thailand during the Vietnam Era.  VA's Adjudication Procedure Manual Rewrite, M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10(q) (September 15, 2011), directs, in pertinent part, that if a veteran served in the U.S. Air Force during the Vietnam Era at one of the specified Royal Thai Air Force Bases as an Air Force security policeman, a security patrol dog handler, a member of the security police squadron, or in a capacity that otherwise placed them near the air base perimeter as shown by the evidence of record, then herbicide exposure is to be conceded.  VA Adjudication Procedure Manual Rewrite, M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10(q) (September 15, 2011)

If herbicide exposure cannot be conceded based upon the above described facts, a copy of the Compensation Service's "Memorandum for the Record" is to be placed in the veteran's claims file and the veteran is to be asked for the approximate dates, location, and nature of the alleged herbicide exposure.  If the veteran fails to furnish the requested information, the claim will be referred to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.  The claim may then be decided based on the evidence of record.  Id.

If the veteran furnishes the requested information within 30 days, the information is to be reviewed along with the other evidence of record (including the "Memorandum for the Record") and a determination is to be made whether herbicide exposure can be established.  If such exposure cannot be established and the veteran has not provided sufficient information to permit a search by the JSRRC, the claim will be referred to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.  The claim may then be decided based on the evidence of record.  Id.

However, if herbicide exposure cannot otherwise be established and the veteran has provided sufficient information to permit a search by the JSRRC, a request is to be sent to the JSRRC for verification of herbicide exposure.  Id.oweve  

The Court has consistently held that evidentiary development procedures provided in VA's Adjudication Procedure Manual are binding.  See Campbell v. Gober, 14 Vet. App. 142, 144 (2000) (holding that VA was obligated, as part of its duty to assist, to comply with the applicable M21-1 provisions concerning service-connected death claims and remanding for compliance with that provision and applicable regulations); Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that the Board failed to comply with the duty to assist requirement when it failed to remand the case for compliance with the evidentiary development called for by the M21-1).
  
Service personnel records reflect that the Veteran served in the U.S. Air Force during his period of active duty service from October 1961 to July 1981 and that his military occupational specialties (MOS) during this period were a computer services manager, computer system staff officer, data automation staff officer, and chief of computer operations.  He was stationed at Don Muang Air Base in Thailand from August 1965 to August 1966.  During this time period, he was responsible for the supervision and management of the group data processing function, which involved the collection, processing, and distribution of management reports, and the utilization, maintenance, and operation of all installed data processing equipment.  

The Veteran established the first operational Data Processing facility in Southeast Asia.  He performed 6 round trips monthly during the period from March to June 1966 to Udorn, Korat, Takhli, and Ubon Air Bases in Thailand, at which locations he activated and initially operated a Data Systems and Statistics Function.

Although the Veteran served in the U.S. Air Force during the Vietnam Era at several of the Royal Thai Air Force Bases listed in M21-1 MR, he did not serve as a security policeman, a security patrol dog handler, or as a member of the security police squadron.  Furthermore, he has not reported and the evidence does not otherwise reflect that his assigned duties, as explained above, placed him near the air base perimeters.  Therefore, herbicide exposure cannot be conceded based on these facts alone.

The AOJ placed the Compensation Service's "Memorandum for the Record" in the Veteran's claims file.  This memorandum essentially concluded that available Department of Defense (DOD) records did not support the Veteran's reports of herbicide exposure in Thailand.  The memorandum stated, in pertinent part, that only limited testing of tactical herbicides was conducted in Thailand from April to September 1964 at the Pranburi Military Reservation associated with the Replacement Training Center of the Royal Thai Army near Pranburi, Thailand.  The spray operations and research were conducted by 5 civilian and 5 military personnel and were not located near any U.S. military installations or Royal Thai Air Force bases.  Subsequently, tactical herbicides (such as Agent Orange) were used and stored only in Vietnam.  There were no records of any tactical herbicide storage or use in Thailand other than the limited use during the period from April to September 1964 and base civil engineers in Thailand were not permitted to purchase or apply tactical herbicides.  Any aircraft that conducted tactical herbicide spraying were stationed in Vietnam, not Thailand.  

Non-tactical herbicides (i.e. commercial herbicides) were sporadically used for vegetation control within the fenced perimeters of air bases during the Vietnam Era.  Therefore, if a veteran's MOS or unit was one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides.  During the period from 1968 to 1975, commercial herbicides were known to have been used along the perimeter of several Royal Thai Air Force bases, including Korat, Takhli, Ubon, and Udorn.

In the December 2004 and December 2009 letters, the AOJ requested that the Veteran furnish information concerning when, where, and how he was exposed to herbicides in service and the duties that he performed while stationed in Thailand. The December 2004 letter informed him that he could submit statements of persons who knew of his exposure and that any person who made such a statement should have provided as much description of the exposure as possible and included his or her name, service number, unit assignment, and dates of service.  

The Veteran did not specifically respond to the December 2004 and December 2009 letters and did not provide any further information concerning his claimed herbicide exposure other than the information already explained above.

In December 2004, the AOJ contacted the National Personnel Records Center (NPRC) and requested any documents showing that the Veteran was exposed to herbicides in service.  The NPRC responded that no records of any such exposure existed.

In November 2010, the AOJ sent a request to the JSRRC and attempted to verify any herbicide exposure in Thailand during the Veteran's period of service from June 1965 to June 1966.  The JSRRC responded that it could not document or verify that the Veteran was exposed to herbicides while serving at Don Muang or Udorn Air Force bases in Thailand.  Records reflected that herbicides were sprayed in Thailand in 1964 and 1965 in a coastal area near Pranburi.  Don Muang and Udorn Air Force bases were not included in the DOD listing of herbicide spray areas and test sites outside of Vietnam.  In addition, available unit histories did not mention or document any herbicide spraying, testing, or storage at Don Muang or Udorn Air Force bases.

The Board notes that the AOJ identified the Veteran's assigned unit as the 631st Combat Support Group for the entire period from June 1965 to June 1966 and identified him as having been only at Don Muang and Udorn Air Force bases during this period.  However, service personnel records reflect that he served with the 6236 Combat Support Group from August 1965 to June 1966 and that in addition to Don Muang and Udorn Air Force bases, he also traveled to Korat, Takhli, and Ubon Air Force bases during the period from March to June 1966.  Furthermore, the AOJ did not request information for the end of the Veteran's period in Thailand (i.e. June to August 1966).

However, regardless of the Veteran's identified unit and assigned locations, the AOJ requested information concerning the Veteran for the entire period that he traveled to locations in Thailand other than Don Muang (i.e. March to June 1966).  JSRRC responded that in general, records reflected that herbicides were sprayed in Thailand only in 1964 and 1965 in a coastal area near Pranburi.  Also, the Veteran was stationed at Don Muang for the entire period from June to August 1966 and JSRRC indicated that available unit histories did not mention or document any herbicide spraying, testing, or storage at Don Muang, regardless of the time period.  Thus, the request sent to the JSRRC was adequate in light of the information received from that facility.

In November 2010, subsequent to the JSRRC's response, the AOJ's JSRRC coordinator made a formal finding that sufficient information required to corroborate herbicide exposure did not exist.

Thus, the evidentiary development required to attempt the verify the Veteran's claimed herbicide exposure in Thailand, as set forth in M21-1 MR, has been adequately completed. 

In light of the dates during which and the locations at which the Veteran was stationed in Thailand, the fact that his assigned duties did not place him near the perimeter of air bases in Thailand, the information in the "Memorandum for the Record" concerning the nature and extent of herbicide use in Thailand during the Vietnam Era, the fact that the NPRC did not have any records showing that the Veteran was exposed to herbicides in service, and the information received from the JSRRC, the Board concludes that the Veteran's reports of herbicide exposure in Thailand are not credible.  Therefore, service connection for his current prostate disability (i.e. prostate cancer) cannot be granted on a presumptive basis on account of herbicide exposure under 38 C.F.R. § 3.309(e).

As for whether service connection for the Veteran's current prostate disability is warranted on a direct or secondary basis, he has not reported and the evidence does not otherwise reflect a continuity of prostate symptomatology since service.  There is no evidence of any complaints of or treatment for prostate problems in the Veteran's service treatment records and both his November 1957 and April 1981 separation examinations were normal.

The evidence otherwise indicates that the Veteran's current prostate disability did not manifest until many years after service.  The first post-service clinical evidence of a prostate disability is a January 1999 examination report from Lee Memorial Health System which reveals that the Veteran had a history of elevated prostatic specific antigen in 1998 as well as a history of benign prostatic hypertrophy and a prostate biopsy.  He was diagnosed as having a history of benign prostatic hypertrophy.

There is no clinical or lay evidence of any earlier prostate symptoms.

Also, the only medical opinion of record as to the etiology of the Veteran's current prostate disability reflects that it is not related to service or a service-connected disability.  

The physician who conducted the June 2011 VA examination opined that the Veteran's current prostate disability, diagnosed as prostate cancer, was not the result of an in-service disease or injury and was not caused or aggravated by a service-connected disability.  He reasoned that a review of medical literature reflected that the specific causes of prostate cancer remain unknown and that the primary risk factors are age and family history.  Prostate cancer is very uncommon in men younger than 45, but becomes more common with advancing age.  The average age at the time of diagnosis is 70.  

Although the Veteran served in Thailand, there was no credible evidence that he was exposed to herbicides.  Furthermore, there was no connection shown between hernia repair, vasectomy, Peyronie's disease, or testicular infections and prostate cancer.

The June 2011 opinion is accompanied by a rationale which is consistent with the evidence of record and was based upon examination of the Veteran and a review of his medical records and reported history.  Therefore, this opinion is entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

There is no other medical or lay evidence of a relationship between the Veteran's current prostate disability and any disease or injury in service or any service-connected disability, and neither the Veteran nor his representative have alluded to the existence of any such evidence.  Thus, the preponderance of the evidence is against a finding that the Veteran's current prostate disability had its onset in service, is otherwise related to a disease or injury in service, or is related to a service-connected disability. 

For the foregoing reasons, the Board fidns that the  preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for service connection for a prostate disability must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.
     

ORDER

Entitlement to service connection for a right testicle disability is granted.

Entitlement to service connection for a prostate disability is denied.


REMAND

A July 2011 VA examination report reveals that the Veteran has been diagnosed as having positional left foot pain and mild degenerative changes of the first metatarsophalangeal joint of the left foot.  Thus, a current left foot and toes disability has been demonstrated.

Service treatment records indicate that in May and June 1979, the Veteran was treated for left foot pain and numbness along the lateral edge of the foot at the beginning of the 5th digit which radiated to the inferior aspect of the malleolus.  A notation was made in May 1979 that the pain sounded "arthritic by description."  Diagnoses of status post tendinitis, rule out rheumatoid arthritis of the feet, and rule out metatarsalgia were provided.
There is evidence that the Veteran's left foot and toes disability may be related to his service-connected diabetes.  A November 2007 examination report from the Foot and Ankle Group reflects that the Veteran reported pain and numbness in his left foot.  Examination revealed diminished sensation to light touch on the lateral hallux of the left foot.  A diagnosis of idiopathic peripheral neuropathy was provided.

Also, in an August 2008 statement, the Veteran reported that his left foot problems improved each morning after he took his diabetes medication.  For example, the numbness in his toe and the foot pain subsided within a half hour of taking the medication.

The September 2008 VA examination report includes an opinion that the Veteran's left foot and toes disability was not caused or aggravated by his service-connected neck and left finger disabilities.  This opinion was based on the fact that there was no evidence of an abnormal gait during the examination, there was no medical documentation of any left foot/toe condition secondary to the Veteran's service-connected neck and left finger arthritis, and there was no medical rationale to relate the left foot and toes disability to neck and left finger arthritis.

The examiner who conducted the July 2011 VA examination opined that the Veteran's current left foot and toes disability was not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by service.  She reasoned that there was no evidence of left foot pain in the Veteran's service treatment records after 1979 and that he was discharged in 1981.  No further explanation or reasoning for this opinion was provided.

Although the September 2008 VA examination includes an opinion as to whether a relationship existed between the Veteran's current left foot and toes disability and his service-connected neck and left finger disabilities, no opinion has been provided as to whether any relationship exists between the left foot and toes disability and the service-connected diabetes.

Furthermore, the July 2011 opinion is inadequate because it is entirely based on a lack of clinical evidence of foot symptoms in the Veteran's service treatment records in the years following 1979.  A medical opinion based solely on the absence of documentation in the record is inadequate.  Dalton, 21 Vet. App. at 23.  Also, the opinion did not acknowledge or discuss the notation in the service treatment records that the Veteran's foot pain sounded "arthritic by description."

Thus, a remand is necessary to obtain new opinions as to the etiology of the Veteran's current left foot and toes disability.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

As for the claim for an increased rating for hiatal hernia with diverticulitis, a veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of the veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

The evidence indicates that the Veteran's service-connected hiatal hernia with diverticulitis may have worsened since his last VA examination in September 2008.  For example, a February 2011 VA medication note reveals that the dosage of the medication taken for symptoms related to his hernia (i.e. Omeprazole) had been increased.  Given this evidence, VA's duty to obtain a new examination as to the current severity of the Veteran's service-connected hiatal hernia is triggered.

The Court has held that entitlement to a TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

The evidence reflects that the Veteran has been retired throughout the entire appeal period and the June 2011 VA examination report indicates that he had retired due to, at least in part, a medical problem.  Given the evidence of a current disability, the Veteran's claim for the highest rating possible, and the evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice.

The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the Veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  There is no explicit opinion as to whether the Veteran's service connected disabilities, in combination, would be sufficient to preclude gainful employment.

The Veteran's percentage ratings do not currently meet the scheduler requirements for a TDIU under 38 C.F.R. § 4.16(a) (2011).  Nevertheless, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

Furthermore, the claim for a TDIU is inextricably intertwined with the claims for service connection for a left foot and toes disability and for an increased rating for hiatal hernia with diverticulitis.

Also, the Veteran has not been provided specific notice of the information and evidence that is necessary to substantiate a claim for a TDIU in accordance with the VCAA.  Cf. 38 U.S.C.A. § 5103A .  Therefore, such notice should be provided upon remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AOJ should implement the Board's decision regarding the grant of service connection for a right testicle disability and assign an initial disability rating.

2.  Send the Veteran a VCAA notice letter that provides him with notice as to the information and evidence that is required to substantiate a claim for a TDIU.

3.  Schedule the Veteran for a VA examination to determine the etiology of his current left foot and toes disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current left foot and toes disability (any left foot and toes disability diagnosed since May 2006) had its onset in service or in the year immediately following service, is related to his left foot problems in service, or is otherwise the result of a disease or injury in service.

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current left foot and toes disability (any left foot and toes disability diagnosed since May 2006) was either caused (in whole or in part) or aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected diabetes.  

The examiner should note whether there is medical evidence created prior to any aggravation, or the earliest evidence created at any time between the time of aggravation and medical evidence showing the current level of severity of the current disability, that shows a baseline of the left foot and toes disability prior to the aggravation.

In formulating the above opinions, the examiner must acknowledge and discuss all left foot and toe disabilities diagnosed since May 2006, the Veteran's left foot problems in service, and the May 1979 notation that his left foot pain sounded arthritic by description.

The examiner must provide reasons for each opinion given. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of evidence of treatment for a particular left foot problem in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.    Schedule the Veteran for a VA examination to evaluate the current severity of the service-connected hiatal hernia with diverticulitis.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should report the frequency and severity of any epigastric distress, dysphagia, pyrosis, regurgitation, pain, vomiting, material weight loss, hematemesis, melena, and anemia and whether any such symptoms are accompanied by substernal, arm, or shoulder pain.

The examiner should also report the extent to which any symptoms of the Veteran's hiatal hernia with diverticulitis impair his overall health.  

The examiner must provide reasons for any opinion given.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

5.  Schedule the Veteran for a VA examination to determine whether his service-connected disabilities prevent him from securing and following substantially gainful employment for which his education and occupational experience otherwise qualify him.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (degenerative changes of the cervical spine; diabetes; hypertension; hiatal hernia with diverticulitis; sinusitis; status post thoracotomy for a right upper lung nodule; post operative hyperplasia of the right tongue; hemorrhoids; bilateral hernioplasty; left testicular atrophy with peyronie's disease; a right testicle disability; post surgical scars for a cyst of the skull, neck, back, left upper lip, chin, and armpits; and osteoarthritis of the distal interphalangeal joint of the 5th finger of the left hand) would, in combination, preclude him from securing and following substantially gainful employment for which his education and occupational experience otherwise qualify him.

The examiner should also report whether his or her opinion would change if a left foot and toes disability was considered a service-connected disability.

The examiner must provide reasons for each opinion given.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

6.  The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

7.  If, after completion of instructions 1 through 6 above, there is any period since May 2006 that the Veteran's percentage ratings do not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a), the AOJ should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) during those periods. 

8.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


